Citation Nr: 0724499	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-35 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for ear infections.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for depression, to 
include stress, anxiety, and sleep disturbance.

8.  Entitlement to service connection for a rash affecting 
the feet, hands, and entire body, also claimed as dry skin 
and itching.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Review of the record shows the veteran was scheduled to 
testify before the undersigned Veterans Law Judge a Travel 
Board hearing at the RO in July 2006, but failed to report to 
the scheduled hearing.  In a statement received in July 2007, 
the veteran requested another Travel Board hearing, stating 
that he had automobile problems on the date of the previously 
scheduled hearing.  Based on the foregoing, the Board 
concludes that good cause has been shown and will grant the 
veteran's request to reschedule his hearing.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on his part.




REMAND

In the veteran's November 2005 substantive appeal to the 
Board, VA Form 9, he requested to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.700 (2006).  

In June 2006, the RO sent the veteran a letter advising him 
that his Travel Board hearing was scheduled for July 11, 
2006.  The notice for the hearing was sent to the veteran's 
address of record; however, he did not report to the 
scheduled hearing.  As discussed above, the Board has granted 
the veteran's request to reschedule his Travel Board hearing.  
Since Travel Board hearings are scheduled by the RO (see 38 
C.F.R. § 20.704(a)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following action:

The veteran should be re-scheduled for a 
Travel Board hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), 20.704(a) 
(2006), as per the veteran's request, and 
as the docket permits.  Appropriate notice 
should be sent to the veteran at his last 
known address of record and his 
representative, the American Legion.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



